     Case 2:15-cv-02079-TLN-CKD Document 67 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RENEE JOHNSON MONROE,                            No. 2:15-cv-02079-TLN-CKD
12                   Plaintiff,
13           vs.                                       JUDGMENT
14    METROPOLITAN LIFE INSURANCE
      COMPANY, a New York Insurance
15    Company; and DOES 1 to 10, inclusive,
16                       Defendants.
17

18          Judgment is hereby entered in favor of Plaintiff Renee Johnson Monroe (“Plaintiff”) and

19   against Defendant Metropolitan Life Insurance Company (“Defendant”) in accordance with the

20   terms of the Court’s March 24, 2020 Findings of Fact and Conclusions of Law. (ECF No. 61.)

21   The Court finds Plaintiff was disabled from her “usual occupation” pursuant to the terms of the

22   Kaiser Foundation Health Plan, Inc. Long-Term Disability Plan (the “Plan”). As such, the Court

23   overturns Defendant’s denial of Plaintiff’s claim for long-term disability (“LTD”) benefits under

24   the Plan’s “usual occupation” provision.

25          Based on Plaintiff’s pre-disability earnings as of her March 24, 2013 date of disability,

26   Plaintiff’s monthly LTD benefit under the terms of the Plan (before any reduction due to her

27   receipt of “Other Income”) is $2,434.92.

28   ///

                                                       1
     Case 2:15-cv-02079-TLN-CKD Document 67 Filed 05/06/20 Page 2 of 2

 1          Defendant is ordered to pay past-due benefits to Plaintiff for the 24-month “usual

 2   occupation” period of the Plan in the amount of $26,940.06. This amount, which constitutes the

 3   total LTD benefits payable under the Plan’s “usual occupation” provision, covers the LTD

 4   benefits payable to Plaintiff through March 9, 2016.

 5          The parties have agreed, and the Court hereby orders that Defendant shall also pay

 6   prejudgment interest to Plaintiff in the amount of $3,761.66.

 7          Additionally, this Court remands Plaintiff’s claim under the “any occupation” definition

 8   of disability back to Defendant so that Defendant can determine whether Plaintiff is entitled to

 9   LTD benefits beyond March 9, 2016 under ERISA and pursuant to the terms of the Plan. Both

10   parties shall be subject to the terms and provisions of the Plan during the review on remand.

11          Plaintiff may apply to the Court for an award of attorneys’ fees and recovery of costs of

12   action within twenty-eight (28) days of the entry of this Judgment, pursuant to Local Rule 293.

13          IT IS SO ORDERED.

14   DATED: May 5, 2020

15

16

17                                                               Troy L. Nunley
                                                                 United States District Judge
18

19

20
21

22

23

24

25

26
27

28

                                                       2
